EXHIBIT 10.5(d)

Amendment
to the
PracticeWorks, Inc.
2000 Stock Option Plan,
adopted on December 1, 2000,
as amended and restated as of
October 16, 2001

          The following amendment was adopted at a meeting of the Board of
Directors of PracticeWorks, Inc. on December 10, 2002.

          Section 14 of the PracticeWorks, Inc. 2000 Stock Option Plan is hereby
amended and restated so that it shall read in its entirety as follows:

                    “If (1) PracticeWorks agrees on any date (whether or not
such agreement is subject to the approval of PracticeWorks’ shareholders) to
sell all or substantially all of its assets or agrees to any merger,
consolidation, reorganization, division or other corporate transaction in which
Stock is converted into another security or into the right to receive securities
or property or if (2) a tender offer is made on any date which could lead to a
Change in Control (other than a tender offer by PracticeWorks or an employee
benefit plan established and maintained by PracticeWorks) and the Board does not
recommend to PracticeWorks’ shareholders that the tender offer be rejected, or
if (3) there otherwise is a Change in Control of PracticeWorks on any date,
then, except as provided below, any and all conditions to the exercise of all
outstanding Options and Stock Appreciation Rights on such date and any and all
outstanding issuance and forfeiture conditions on any Stock Grants on such date
automatically shall be deemed satisfied in full on such date (the “Change in
Control Date”), and the Board shall have the right (to the extent expressly
required as part of such transaction) to cancel such Options, Stock Appreciation
Rights and Stock Grants after providing each Employee and Director a reasonable
period (which period shall not be less than 30 days) to exercise his or her
Options and Stock Appreciation Rights and to take such other action as necessary
or appropriate to receive the Stock subject to any Stock Grants. 
Notwithstanding the default provision in the foregoing sentence, a Certificate
relating to an Option, Stock Appreciation Right or Stock Grant may set forth
different provisions that shall be applicable thereto on a Change in Control
Date.”

 

PRACTICEWORKS, INC.

 

 

 

 

 

/s/ DENNIS J. STOCKWELL

 

 

--------------------------------------------------------------------------------

 

By:

Dennis J. Stockwell

 

Its:

V.P. & General Counsel

 

Date:  December 10, 2002

 

 



--------------------------------------------------------------------------------



Amendment
to the
PracticeWorks, Inc.
2000 Stock Option Plan,
adopted on December 1, 2000,
as amended and restated as of
October 16, 2001

          The following amendment was adopted at a meeting of the Board of
Directors of PracticeWorks, Inc. on December 10, 2002.

          Section 10 of the PracticeWorks, Inc. 2000 Stock Option Plan is hereby
amended and restated so that it shall read in its entirety as follows:

          “No Option, Stock Grant or Stock Appreciation Right shall (absent the
Committee’s consent) be transferable by an Employee or a Director other than by
will or by the laws of descent and distribution, and any Option or Stock
Appreciation Right shall (absent the Committee’s consent) be exercisable during
an Employee’s or Director’s lifetime only by the Employee or Director, except
that each Employee or Director granted a Non-ISO under the Plan may transfer
such Non-ISO and the related exercise rights other than for value (without
obtaining the consent of the Compensation Committee) to a family member (as
defined in General Instruction A.1(a)(5) to Form S-8 of the Securities and
Exchange Commission and any future amendments thereto). The person or persons to
whom an Option or Stock Grant or Stock Appreciation Right is transferred in
accordance with this Section 10 thereafter shall be treated as the Employee or
Director for purposes of the Plan.”

 

PRACTICEWORKS, INC.

 

 

 

 

 

/s/ DENNIS J. STOCKWELL

 

 

--------------------------------------------------------------------------------

 

By:

Dennis J. Stockwell

 

Its:

V.P. & General Counsel

 

Date:  December 10, 2002

 

 